                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


     UNITED STATES OF AMERICA

                 Plaintiff

                        v.                 CRIMINAL NO. 19-00744 (RAM)

      ALDO PIMENTEL-RAMIREZ

                 Defendant



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

    Pending before the Court are the following motions: Defendant

Aldo Pimentel-Ramírez’s (“Mr. Pimentel” or “Defendant”) Motion

Requesting De Novo Review of Bail (Docket No. 15) and the United

States’ Response to Motion for DeNovo Hearing on Defendant’s

Detention   (Docket   No.    23).   For   the   reasons   explained   below,

Defendant shall remain detained awaiting trial.

                              I.     BACKGROUND
    On November 13, 2019, U.S Customs and Border Protection

(“CBP”) Officers assigned to the Luis Muñoz Marin International

Airport intervened with defendant Aldo Pimentel Ramirez.              (Docket

No. 1-1 ¶ 4). The CBP Officers had received information that a

passenger, later identified as Mr. Pimentel, was travelling to

Santo Domingo, Dominican Republic with a large amount of currency
Criminal No. 19-00744 (RAM)                                                 2


in his luggage. Id.     Mr. Pimentel was travelling with his brother

Regis Ramírez Pimentel.        Id. ¶ 5.

      During the intervention, Mr. Pimentel was found to be in

possession of $80,000 in cash after declaring to CBP Officers both

orally and in a FinCen Form 105 that he was travelling with only

$10,000 and that his brother was travelling with $9,900.                Id. ¶

5-7. The alleged $9,9000 declared by his brother turned out to be

another $10,000 also belonging to Defendant. Id. ¶ 8.         The balance

of $60,000 was found in six (6) vacuum sealed packs (containing

$10,000 each) within a wine carrier bag belonging to Defendant.

Id. ¶ 7.

      Also on November 13, 2019, a criminal complaint was filed

charging Mr. Pimentel with violations of 31 U.S.C. § 5316 (Failure

to Declare the Transportations of Monetary Instruments in Excess

of $10,000) and 41 U.S.C. § 5332 (Bulk Cash Smuggling Into or Out

of   the   United   States).    (Docket   No.   1).   Moreover,   the    U.S.

Department of Homeland Security issued an immigration detainer and

Defendant is subject to removal proceedings from the United States.

(Docket No. 23 ¶ 9).

      On November 18, 2019, a Grand Jury returned a three-count

indictment against Mr. Pimentel and charged him with violations

of: (a) 31 U.S.C. § 5332 (Bulk Cash Smuggling Into or Out of the

United States); (b) 31 U.S.C. § 5324(c)(3)(International Monetary

Transactions-Structuring); and (c) 18 U.S.C. § 1001(a)(2) (False
Criminal No. 19-00744 (RAM)                                               3


Statement Made to a Department or Agency of the United States).

(Docket No. 10).

        On November 20, 2019, a detention hearing was held before

a Magistrate Judge which ordered that Mr. Pimentel be detained

pending trial because he posed a strong risk of flight based on

the   following   findings:   (a)   the   weight   of    evidence   against

Defendant is strong; (b) significant family or other ties outside

the United States; and (c) lack of legal status in the United

States. (Docket No. 13 at 2-3). Mr. Pimentel’s Motion Requesting

De Novo Review of Bail and the Government’s opposition thereto

ensued. (Docket No. 15).

      The Court held a de novo hearing on December 10, 2019. (Docket

No. 32). Defendant presented the testimony of his father, Regis

Pimentel Sr., who vouched for his son’s good character and sought

to support Defendant’s assertion that the seized cash comes from

legitimate   business   endeavors.    Defendant    also     presented   the

testimony of Messrs. Eduardo García and Patricio Peña-Cabrera who

are two business associates turned family friends who are prepared

to post security for Mr. Pimentel’s release.            Mr. García is also

willing to serve as the third-party custodian and house Defendant

under his roof.
Criminal No. 19-00744 (RAM)                                                4


                            II.   LEGAL STANDARD

     A. Standard of review for a detention or release order:

     A   district   court   reviews    a   Magistrate   Judge’s   order   of

detention or release under a de novo standard and “need not defer

to the magistrate judge’s findings or give specific reasons for

rejecting them.” See United States v. Cidraz-Santiago, 18 F. Supp.

3d 124, 126 (D.P.R. 2014).            A district court may also “take

additional evidence or conduct a new evidentiary hearing when the

defendant has placed relevant facts at issue.”          Id.

     B. The Bail Reform Act:

     Pursuant to the Bail Reform Act of 1984 (the “Act”), a

judicial officer must determine whether a person charged with an

offense shall be detained or released. See 18 U.S.C. § 3141(a).

Section 3142(e) of the Act provides that ultimately, if after

conducting a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and

the community, he shall order the detention of the person prior to

trial.” 18 U.S.C. § 3142(e).

     Section 3142(f) of the Act establishes the instances in which

an accused individual is eligible for detention and therefore, a

detention hearing is proper. See 18 U.S.C. § 3142(f). Specifically,

Section 3142(f)(1)(a) of the Act requires that the judicial officer

shall hold a detention hearing upon motion of the attorney for the
Criminal No. 19-00744 (RAM)                                                                      5


Government    in    cases         which    involve      “a       crime    of        violence,    a

violation    of    section    1591,       or    an    offense          listed       in    section

2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years

or more is prescribed.” 18 U.S.C. § 3142(f)(1)(a).                                    Likewise,

Section 3142(f)(2) authorizes the court to hold a detention hearing

upon government motion or sua sponte in cases that involve “a

serious risk that such person will flee” or                        “a serious risk that

such person will obstruct or attempt to obstruct justice, or

threaten, injure, or intimidate, or attempt to threaten, injure,

or intimidate, a prospective witness or juror.”                                 18 U.S.C. §

3142(f)(2).       The     standard        of    proof       for        detention         due    to

dangerousness is clear and convincing evidence.                          Id. In turn, the

standard    of     proof    for    detention         due     to    risk        of    flight     is

preponderance of the evidence. See United States v. Patriarca, 948

F.2d 789, 793 (1st Cir. 1991).

     When determining whether there are conditions of release to

assure the defendant’s appearance and the safety of the community

during a detention hearing, judicial officers must take into

consideration       the     following          factors:          (1)     the        nature     and

circumstances of the offense charged; (2) the weight of the

evidence    against     the   defendant;         (3)       the    defendant’s            personal

history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by

the defendant’s release. See 18 U.S.C. § 3142(g).
Criminal No. 19-00744 (RAM)                                                      6


     Under the Act, a decision to detain must be supported by

written   findings   of     fact    and   a   statement   of   reasons    and   is

immediately reviewable. See 18 U.S.C. § 3142(i).

                                   III. DISCUSSION

  A. An analysis of the Section 3142(g) factors indicates that
     detention pending trial is proper

     1. The nature and circumstances of the offense charged:

     Mr. Pimentel was indicted for violating:

          •   31 U.S.C. § 5332 (Bulk Cash Smuggling Into or Out of

              the United States);

          •   31   U.S.C.     §     5324(c)(3)     (International        Monetary

              Transactions-Structuring); and

          •   18 U.S.C. § 1001(a)(2) (False Statement Made to a

              Department or Agency of the United States).

(Docket No. 10). These offenses carry maximum sentences of five

(5) years on imprisonment.            He was in possession of $80,000 in

cash after declaring to CBP Officers both orally and in a FinCen

Form 105 that he was travelling with only $10,000 and his brother

was travelling with $9,9000 which turned out to be another $10,000,

also belonging to Defendant. (Docket No. 1-1). The additional

$60,000 was in six (6) vacuum sealed bags, each containing $10,000

inside of a wine cooler suite case belonging to Defendant. (Docket

No. 1-1 ¶ 7).
Criminal No. 19-00744 (RAM)                                                      7


       The     provenance   of     these    large   sums     of    cash   remains

unexplained.       While Defendant sought to make a showing at the

hearing that the monies come from legitimate business activities,

the documentary evidence presented did not provide a coherent

explanation for the source of the money as it consisted of sundry

invoices and a partial ledger purportedly reflecting payments for

wine sales.       (Docket Nos. 15-15, 15-16). The picture is further

clouded      because   Defendant    purportedly     mixes    his   personal    and

business accounts and the TD bank statement does not justify Mr.

Pimentel’s possession of such a large amount of cash. (Docket No.

15-12).        Lastly, travelling with large amounts of vacuum-sealed

cash is not consistent with legitimate business activity.                      See

e.g.     United States v. $242,484, 389 F.3d 1149, 1161 (11th Cir.

2004) (“A common sense reality of everyday life is that legitimate

businesses do not transport large quantities of cash rubber-banded

into bundles and stuffed into packages ... because there are

better, safer means of transporting cash if one is not trying to

hide it from the authorities.”).

       2. The weight of the evidence against the Defendant:

       The weight of the evidence against the Defendant is strong.

Namely, Defendant was found to possess no less than $80,000 in

undeclared currency after telling CBP agents that he only had

$10,000 and his brother another $9,900 and disclosing a lesser

amount    of    cash   in   the    FinCen    Form   105     than   what   he   was
Criminal No. 19-00744 (RAM)                                                      8


transporting.      “[N]umerous       courts    have   recognized       that    the

seriousness of the charge and the weight of the evidence can create

a strong incentive for a defendant's flight.” United States v.

Rodriguez-Adorno, 606 F. Supp. 2d 232, 236 (D.P.R. 2009).

     3. The History and Characteristics of the Defendant:

     Mr. Pimentel is a 33-year-old male, in good health, and with

no known criminal history. He is a citizen of the Dominican

Republic    with    bachelor     and     graduate     degrees     in     Business

Administration and reputedly engaged in the business of trading

tobacco, wine and spirits.           Mr. Pimentel is a lifelong resident

of the Dominican Republic.           He was born in Santiago, Dominican

Republic, where his parents, siblings, wife and Defendant himself

all reside.     He has reportedly travelled to Cuba, Nicaragua and

Spain.     Mr. Pimentel is a native Spanish speaker and is fluent in

English and French.

     Mr.    Pimentel’s   alienage,      on    its   own,   is   not    inherently

probative of a serious risk of flight nor is it a factor that

“tip[s] the balance either for or against detention.” United States

v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985). Instead the

fundamental question is what ties Mr. Pimentel has with the United

States in general and with Puerto Rico in particular. When tasked

with assessing an alien defendant's ties to the United States,

courts   should    consider    the    following     factors:    “how    long   the

defendant has resided in this country, whether defendant has been
Criminal No. 19-00744 (RAM)                                                  9


employed in the United States, whether defendant owns any property

in this country, and whether defendant has any relatives who are

United States residents or citizens.” U.S. v. Townsend, 897 F.2d

989, 995 (9th Cir. 1990).

      Defendant’s only known properties in the United States are:

(a) his participation in Vegas de Sabanera, LLC; and (b)an account

with TD Bank in New York.       The value of Mr. Pimentel’s investment

in Vegas de Sabanera, LLC is unknown and the balance of the TD

Bank account pales in comparison with the amount of cash seized

from Mr. Pimentel on November 13, 2019.1 However, Pimentel does

not own any property in Puerto Rico. Moreover, Pimentel does not

have relatives in Puerto Rico, has not resided in Puerto Rico, nor

has he been employed in Puerto Rico. His ties with this district

are limited to clients and acquaintances.

     Additionally, Mr. Pimentel was travelling to the United States

on a B1/B2 Visa which has been cancelled.              A detainer has been

issued against him and thus he faces deportation proceedings if

released from the custody of the U.S. Marshals Service.




1
 Defendant valued his “business” at $60,000. Given that Mr. Pimentel reportedly
also owns an Limited Liability Company in the Dominican Republic, the whole
reported “value” of his participation in the LLC would be less than $60,000.
As of February 13, 2019, the balance of the TD Bank account was $8,137.38 Bank.
(Docket No. 15-12).
Criminal No. 19-00744 (RAM)                                      10


  B. No set of conditions that will reasonably         assure   the
     appearance of the person as required

     Mr.   Pimentel has offered the following conditions:

       •   A $200,000.00 unsecured bond from his father who
           reportedly has properties exceeding that amount but
           located in the Dominican Republic

       •   A $50,000.00 unsecured bond to be issued by Patricio
           Peña, a business associate and family friend;

       •   A $500,000.00 bond secured by collateral belonging to
           Eduardo Garcia, a U.S. Citizen who is a business
           associate and family friend and would serve as third-
           party custodian; and

       •   GPS anklet.

The Court is of the view that these conditions are insufficient to

assure his appearance at trial for the following reasons.

     First, Mr. Pimentel is a non-resident alien whose family and

strong community ties are in the Dominican Republic.    He has no

property, family or strong community ties in Puerto Rico and weak

ties to the rest of the United States.

     Second, Mr. Pimentel is subject to deportation. Immigration

authorities, i.e. the Immigration and Customs Enforcement (“ICE”),

are not bound to stay deportation in deference to this judicial

proceeding. See United States v. Vasquez-Benitez, 919 F.3d 546

(D.C. 2019) (“ICE’s authority to facilitate an illegal alien’s

removal from the country does not disappear merely because the

U.S. Marshal cannot detain him under the BRA pending his criminal
Criminal No. 19-00744 (RAM)                                                  11


trial”).    Although    ICE   may   temporarily     decline    to   deport   an

individual during criminal proceedings, district courts cannot

order ICE to do so. See        United States v. Veloz-Alonso, 910 F.3d

266, 268-270 (6th Cir. 2019). As recently noted by the U.S.

District Court for the District of Massachusetts, “it is perhaps

an unusual situation where the U.S. Attorney’s Office, having

indicted a defendant, runs the risk that he will be removed by ICE

before the conclusion of their prosecution […] [s]uch scenario,

however, is not barred by the BRA [Bail Reform Act] or any

intersection with the INA [Immigration and Naturalization Act].”

United States of America v. Waad Alzarei, 2019 WL 2642824 (D. Mass.

2019).

      If deported, Mr. Pimentel may very well choose not to return

to face the charges in this case.            The evidence at the de novo

hearing showed by preponderance of the evidence that Mr. Pimentel

has at his disposal large sums of cash and far flung business

relations.2 Moreover, he has travelled abroad extensively. See

United States v. Arndt, 329 F. Supp. 2d 182, 198 (D. Mass. 2004)

(finding a defendant to be a risk of flight in part because of his

frequent travel in the past and access to considerable sums of

money that would provide means to flee).             These factors nullify



2 In addition to the cash that was seized, a photograph extracted from his phone
depicted a large pile of cash and was prefaced by text representing the cash
was at his disposal. Documents purporting to be Commercial invoices presented
at the hearing showed that he purportedly has a client in Estonia.
Criminal No. 19-00744 (RAM)                                       12


the representations of the two business associates and friends who

are willing to post security for his release, well intended as

they might have been.   See Townsend, 897 F.2d 989 (9th Cir. 1990).

                           IV.   CONCLUSION
     The Court finds that no set of conditions will reasonably

assure Mr. Pimentel’s appearance as required considering: (a)

Defendant’s status as a non-resident alien who may be deported to

his home country by immigration authorities; (b) his lack of

property, family and community ties in Puerto Rico; (c) the weight

of the evidence against him; and (d) the minimal value of his

property in the United States.

     Pursuant to the above, Defendant Aldo Pimentel-Ramírez SHALL

REMAIN DETAINED PENDING TRIAL.

       IT IS SO ORDERED.

       In San Juan Puerto Rico, this 17th day of December 2019.

       S/ RAÚL M. ARIAS-MARXUACH
       United States District Judge
